DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,279,051. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of U.S. Patent No. 11,279,051 teach a hair length cutting device comprising a body having a first end for engaging with a substrate, a comb having a loop to entrain hair, a measuring device, and a cutting device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 18-20, 23-26, 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (5,875,790).
Regarding claim 14, Morrison teaches a hair length cutting device configured to cut hair on a substrate to a length, the hair length cutting device comprising: 
a body having a first end 41 for engagement with the substrate in use; 
at least one hair retaining comb (10, 20) comprising a loop (two adjacent teeth defines a loop) shaped to slidably entrain at least one hair adjacent the substrate; and 
a cutting device (not show but Morrison teaches the device being used with a cutting device (col. 1, lines 10-11)) configured to cut the at least one hair slidably entrained by the loop of the at least one hair retaining comb to a desired length.
See Figs. 1-2.
Regarding claim 15, two hair retaining combs (10, 20) are best seen in Figs. 1-2. The cutting device is capable of cutting hair retained by the first comb 10 or the second comb 20.
Regarding claim 16, the hair retaining combs retractable from the first end by sliding along a scale 31 is best seen Fig. 2.
Regarding claim 18, the teeth of the comb is best seen in Fig. 1.
Regarding claim 19, the hair retaining combs retractable from the first end by sliding along a scale 31 is best seen in Fig. 2.
Regarding claim 20, the front end of the teeth of the comb define a hair guide. See Fig. 1.
Regarding claim 23, the hair length cutting device cut hairs to a length.
Regarding claim 24, Morrison teaches a hair length cutting device configured to cut hair on a substrate to a length, the hair length cutting device comprising: 
a body having a first end 41 for engagement with the substrate in use; 
at least one hair retaining comb (10, 20) shaped to slidably entrain at least one hair adjacent the substrate and being retractable from the first end while retaining slidably entrained hair; and 
a cutting device (not show but Morrison teaches the device being used with a cutting device (col. 1, lines 10-11))  configured to cut the at least one hair slidably entrained by the at least one hair retaining comb to a desired length.
See Figs. 1-2.
Regarding claim 25, two hair retaining combs (10, 20) are best seen in Figs. 1-2. The cutting device is capable of cutting hair retained by the first comb 10 or the second comb 20.
Regarding claim 26, the two adjacent teeth forming a loop.
Regarding claim 29, the hair retaining combs retractable from the first end by sliding along a scale 31 is best seen in Fig. 2.
Regarding claim 30, the front end of teeth of the comb define a hair guide. See Fig. 1.
Regarding claim 31, the hair length cutting device cut hairs to a length.
Regarding claim 32, Morrison teaches a hair length measuring and cutting device for measuring and/or cutting hair on a substrate, the hair length measuring and cutting device comprising: 
a body having a first end 41 for engagement with the substrate in use; 
at least one hair retaining comb (10, 20) shaped to slidably entrain at least one hair adjacent the substrate and being retractable from the first end while retaining slidably entrained hair; 
a measuring device 31 configured to measure a length of the at least one hair slidably entrained by the at least one hair retaining comb; and 
a cutting device (not show but Morrison teaches the device being used with a cutting device (col. 1, lines 10-11)) configured to cut the at least one hair slidably entrained by the at least one hair retaining comb to a desired length.
See Figs. 1-2.
Regarding claim 33, the comb (10, 20) moves along the scale 31 to set up a length and the cutting device cuts the hairs according to the set length.  See Fig. 2.
Claims 14, 17-20, 23, 24, and 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darwinkel et al. (2017/0072577), hereinafter Darwinkel.
Regarding claim 14, Darkwinkel teaches a hair length cutting device configured to cut hair on a substrate to a length, the hair length cutting device comprising: 
a body 12 having a first end for engagement with the substrate in use; 
at least one hair retaining comb 26 comprising a loop (two adjacent teeth defines a loop) shaped to slidably entrain at least one hair adjacent the substrate; and 
a cutting device 14 configured to cut the at least one hair slidably entrained by the loop of the at least one hair retaining comb to a desired length.
See Figs. 1-4.
Regarding claim 17, a motor 52 for moving the hair retaining comb 26 is best seen in Fig. 3.
Regarding claim 18, the teeth 32 of the comb is best seen in Figs. 2 and 3.
Regarding claim 19, a rail 56 is best seen in Fig. 3.
Regarding claim 20, a hair guide (big tip end of 26) is best seen in Fig. 1.
Regarding claim 23, the hair length cutting device cut hairs to a length.
Regarding claim 24, Darwinkel teaches a hair length cutting device configured to cut hair on a substrate to a length, the hair length cutting device comprising: 
a body 12 having a first end for engagement with the substrate in use; 
at least one hair retaining comb 26 shaped to slidably entrain at least one hair adjacent the substrate and being retractable from the first end while retaining slidably entrained hair; and 
a cutting device 14  configured to cut the at least one hair slidably entrained by the at least one hair retaining comb to a desired length.
See Figs. 1-4.
Regarding claim 27, a motor 52 for moving the hair retaining comb 26 is best seen in Fig. 3.
Regarding claim 28, the teeth 32 of the comb is best seen in Figs. 2 and 3.
Regarding claim 29, a rail 56 is best seen in Fig. 3.
Regarding claim 30, a hair guide (big tip end of 26) is best seen in Fig. 1.
Regarding claim 31, the hair length cutting device cut hairs to a length.
Regarding claim 32, Darwinkel teaches a hair length measuring and cutting device for measuring and/or cutting hair on a substrate, the hair length measuring and cutting device comprising: 
a body 12 having a first end for engagement with the substrate in use; 
at least one hair retaining comb 26 shaped to slidably entrain at least one hair adjacent the substrate and being retractable from the first end while retaining slidably entrained hair; 
a measuring device 64 configured to measure a length of the at least one hair slidably entrained by the at least one hair retaining comb; and 
a cutting device 14 configured to cut the at least one hair slidably entrained by the at least one hair retaining comb to a desired length.
See Figs. 1-4.
Regarding claim 33, the comb (10, 20) moves along a direction 58 to set up a length and the cutting device cuts the hairs according to the set length.  See Fig. 3.
Claims 14, 22-26, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenik (2015/0217465).
Regarding claim 14, Krenik teaches a hair length cutting device configured to cut hair on a substrate to a length, the hair length cutting device comprising: 
a body 120 having a first end for engagement with the substrate in use; 
at least one hair retaining comb 202 comprising a loop (two adjacent teeth defines a loop) shaped to slidably entrain at least one hair adjacent the substrate; and 
a cutting device 204 configured to cut the at least one hair slidably entrained by the loop of the at least one hair retaining comb to a desired length.
See Figs. 1 and 2A.
Regarding claim 22, a digital camera 124 optically detecting and taking pictures of the hairs.
Regarding claim 23, the hair length cutting device cut hairs to a length.
Regarding claim 24, Krenik teaches a hair length cutting device configured to cut hair on a substrate to a length, the hair length cutting device comprising: 
a body 120 having a first end for engagement with the substrate in use; 
at least one hair retaining comb 202 shaped to slidably entrain at least one hair adjacent the substrate and being retractable from the first end while retaining slidably entrained hair; and 
a cutting device 204  configured to cut the at least one hair slidably entrained by the at least one hair retaining comb to a desired length.
See Figs. 1 and 2A.
Regarding claim 26, two adjacent teeth defines a loop.
Regarding claim 28, the teeth of the comb is best seen in Fig. 2A.
Regarding claim 31, the hair length cutting device cut hairs to a length.
Regarding claim 32, Krenik teaches a hair length measuring and cutting device for measuring and/or cutting hair on a substrate, the hair length measuring and cutting device comprising: 
a body 120 having a first end for engagement with the substrate in use; 
at least one hair retaining comb 202 shaped to slidably entrain at least one hair adjacent the substrate and being retractable from the first end while retaining slidably entrained hair; 
a measuring device 122 configured to measure a length of the at least one hair slidably entrained by the at least one hair retaining comb; and 
a cutting device 204 configured to cut the at least one hair slidably entrained by the at least one hair retaining comb to a desired length.
See Figs. 1-4.
Regarding claim 33, the hair length is measured for cutting.  See para. [0043].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krenik (2015/0217465) in view of Krenik (2014/0102271).
Regarding claim 21, Krenik teaches the invention substantially as claimed except for the comb element having a flexible conductive hair engagement filament normally in contact with a conductive element of a comb tooth.
Krenik (2014/0102271) teaches a comb device each comb device including at least one comb element having a flexible conductive hair engaging filament 902, normally in contact with a conductive element 802 of a comb tooth and capable of being urged away from the comb tooth by engagement of hair with the flexible conductive hair engaging filament. See Fig. 8B and 9. The flexible conductive hair engaging filament helps shielding hairs from a sharp edge of a cutter blade or reduces chances a user contacting a cutter knife.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide flexible conductive hair engagement filament as taught by Krenik (2014/0102271) to the comb device of Krenik for shielding hairs from a sharp edge of a cutter blade or reducing chances a user contacting a cutter knife.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724